Title: Genealogical Chart of the Quincy Family, 18 September 1823
From: Quincy, Eliza Susan Morton
To: 


				
					
					
				
            Quincy Family CrestSaer de Quincy Son of Robert, Son of Saer, was by King John. Ano, regnis) made Earle of Winchester Obijt Ano, 1219, quarto regni Henry tertij, his Bowels & heart had honourable Intermt, in the Abbey of Gerondon in Comt. Leicester Bears gules, 7 Masculs-Voided Or, 33, & Je Vide Mills’s  of Honnor, p. 914.Quincy Family Genealogical ChartJohn Quincy Adams Coat of ArmsEdmund Quincy came from England with the Revd. John Cotton, and arrived at Boston in the month of September 1633. In November following, his name, and that of his wife are mentioned on the records of the first Church—He was elected the succeeding May, one of the first representatives of the town of Boston in the first General Court of the Colony.In 1635 the town of Boston granted lands at Mount Wollaston, to William Loddington and Edmund Quincy, who died soon after at the age of 33.His only son Edmund Quincy was born in England in 1627. He inherited, and settled on his father’s Estate on Mount WollastonEdmund Quincy was married 26. 5 (July) 1648 to Joanna Hoare—(born 1625) by whom he had the following children
            
            
            Mary Quinsydaughter of Edmund and Joanna born1.4.June1649DanielSon12.September1650John(died 14 August 1674)3April1652Joanna16April1654JudithMarried John Rainer died 3. March 1680.25June1655Elizabeth28Septr1656Edmunddied 7. Jany 16589July1657Ruth19. Octr. 1684 Married Hunt John27July1658Edmunddied 22 Decr. 1661.1May1660Anna10.March1662Experience26.March1665Esther(died 13 August 1713.)24.March1667Joannawife of Edmund Quinsey died 16. May 1680. aged 55 years.Lieutt. Coll. Edmund Quinsey and Elizabeth Gookin married 8. Decr. 1680Edmund,Son of Edmund and Elizabeth Quinsey. born24.Octr.1681.John15.April1683Mary.7.Decr1684Elizabeth (Gookin) Quinsydied 30. Novr. 1700.Edmund Quinsey (2d)died 7 Jany. 1698
            
            Judith Quinsey, daughter of the first Edmund Quinsey, born in England in 1626 was the wife of John Hull, died 22. June 1695.Daniel Quinsey on Thursday 9. Novr 1682 married Anna Shepherd, daughter of Thomas Shepherd Minister of Charlestown, and of Anna, Daughter of William King.Daniel and Anna Quinsey had two childrenAnn. (married John Holman 18. Jany 1705. died 8. Octr. 1817.) born 1. June 1685John Quincy. born 21 July. baptized at the old South Church Boston 28 July 1689.Daniel Quincy’s widow in 1700 married Revd Moses Fiske and died 24. July 1708. Her Husband Fisk died 10. August 1708
				
				
					
				
				
			